DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, it is unclear as to how or in what sense the first end portion of the connecting portion connects to the rear wall portion.  In this connection, the claim appears to be inaccurate because the connecting portion does not contact or connect with the rear wall portion.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 9,039,060 B1).
Regarding claim 1, as best understood, Yamamoto et al. disclose a front wall portion (Fig. 3, 95) and a rear wall portion (Fig. 3, 94) that are respectively provided in a front end portion and a rear end portion of a vehicle (Fig. 1, 9 of 1) and that extend in a vehicle width direction and a vehicle up-down direction so as to separate a vehicle cabin (Fig. 3, 9 with 91) from an exterior of the vehicle cabin; a side wall portion (Fig. 3, 92) extending in a vehicle front -rear direction between an end portion of the front wall portion (95) and an end portion of the rear wall portion (94) in the vehicle width direction so as to separate the vehicle cabin from the exterior of the vehicle cabin; and a connecting portion (Fig. 3 reproduced below illustrates elements 93 & 96 which represent the connecting portion) including a first end portion (Fig. 3, 93b) and a second end portion (Fig. 3 reproduced below, 93a), and having a closed section structure (Fig. 3 illustrates the inwardly curved configuration of 93a and 93b) that is curved so as to protrude inward in the vehicle width direction (Fig. 3 illustrates 93a and 93b curving inward in the vehicle width direction) and inward in the vehicle front-rear direction when viewed in a plan view, the 
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: oval]
    PNG
    media_image1.png
    682
    562
    media_image1.png
    Greyscale



first end portion (93b) connected to an inner side of one of the front wall portion (95) and the rear wall portion (94) in the vehicle front-rear direction (Fig. 3 illustrates 93b connected to the front wall portion 95 and connected to the rear wall portion 94 via the side walls 92 and engaging portions 72), and the second end portion (93a) connected to an inner side of the side wall portion in the vehicle width direction (col. 3 ln. 58-61 disclose “The left and right expansion side walls 93 are provided on the front side of the left and right fixed side walls 92”, i.e. the second end portion 93a is connected to the side wall portion in the width direction).  
As to claim 2, Yamamoto et al. disclose wherein: at least one of the front wall portion (95) and the rear wall portion (94) is provided with a reinforcing portion (Fig. 3, 11a1) that has a closed section structure and extends in the vehicle width direction; the side wall portion (92) is provided with a side 
Regarding claim 3, Yamamoto et al. disclose wherein the connecting portion (93/96) is disposed in a front portion of the vehicle (Fig. 3 illustrates 93/96 in the front of the cargo space of the vehicle), and connects the front wall portion (95) provided in the front end portion of the vehicle (Fig. 3 illustrates 95 provided in the front end portion of the vehicle’s cargo space) and the side wall portion (Fig. 3, 92).
As to claim 4, Yamamoto et al. disclose wherein a pair of connecting portions (Fig. 3, 93/96 on the left and right side of the vehicle) is provided on respective sides of the vehicle in the vehicle width direction with a vehicle seat (Fig. 1, 22) interposed between the pair of connecting portions.
Regarding claim 5, Yamamoto et al. disclose wherein a functional component (Fig. 2, 91) of the vehicle is housed in an area that is surrounded by the one of the front wall portion and the rear wall portion, the side wall portion, and the connecting portion connected to the one of the front wall portion and the rear wall portion (Fig. 2 illustrates element 91 surrounded by the front wall portion 95, the rear wall portion 94 and the side wall portions 92 and the connecting portions (93/96).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yabu et al. (US 2015/0061320 A1) disclose a vehicle frame structure that includes a front wall portion and a rear wall portion provided on the front and rear end portions of a vehicle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612